     AO 9 I (Rev 11/11) Cnmmal Comp Iamt
,.
                                         UNITED STATES DISTRICT COURT
                                                                    for the
                                                     Eastern District of Pennsylvania

                       United States of America                        )
                                    V.                                 )
                       Sean Christopher Williams
                                                                       )       Case No.     ( Gf - t..{ '< '; -   '4
                                                                       )                  [UNDER SEAL]
                                                                       )
                                                                       )
                                                                       )
                              Defendant{s)


                                                    CRIMINAL COMPLAINT
               I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
     On or about the date(s) of          March 2~14 to Novem!>~r _2~1-~_ in the county of _                Montgomery__       in the
             Eastern       District of        Pennsylva_nia__ . , the defendant(s) violated:

                 Code Section                                                    Offense Description
     18 u.s.c. § 1344                              bank fraud

     18 U.S.C. § 1343                              wire fraud

     18 U.S.C. § 1028A                             aggravated identity theft




               This criminal complaint is based on these facts:
     See attached Affidavit.




               if Continued on the attached sheet.



                                                                                     Lorelei Rae Schreier:_Spec.ial Agent, F_B_I_      _
                                                                                                   Printed name and title

     Sworn to before me and signed in my presence.


     Date:             03/26/2019


     City and state:                Philadelphia, Pennsylvania                  Honorable Timothy R. Rice, U.S. Magistrate Judge
                                                                                          ----
                                                                                                  Printed name and tit~
                                           AFFIDAVIT

               I, Lorelei Rae Schreier, depose and swear as follows:

                                    Background of the Affiant

               1.      I am a Special Agent with the Federal Bureau of Investigation ("FBI") and

have been so employed since July 2010. I am currently assigned to the Philadelphia Field

Office, Fort Washington Resident Agency, where I investigate crimes including investment

fraud, financial institution fraud, mortgage fraud, corporate fraud, and computer crime, among

others. I have received extensive training from the FBI and other government agencies in

various mail and wire fraud violations.

               2.      As a federal agent, I am authorized to investigate violations of the laws of

the United States and to execute warrants issued under the authority of the United States.

                                     Purpose of the Affidavit

               3.      As explained in detail below, I have probable cause to believe that SEAN

CHRISTOPHER WILLIAMS ("WILLIAMS") committed, within the Eastern District of

Pennsylvania and elsewhere, violations of 18 U.S.C. §§ 1028A, 1343, and 1344. As described in

detail below, there is probable cause to believe that WILLIAMS perpetrated a scheme whereby

he would establish fraudulent bank accounts at different financial institutions in the name of his

victim. Then, WILLIAMS would effect a transfer of funds from one of the fraudulent accounts

to another. Then, WILLIAMS would use the fraudulently obtained funds to pay his student

loans, credit card debt, or other personal obligations. WILLIAMS would effect these

transactions before the banks were able to determine that the accounts were fraudulent and that

no actual funds existed to cover the transfers.
. J   '




                         4.      I submit this affidavit in support of a criminal complaint and arrest warrant

          for WILLIAMS for: (a) bank fraud, in violation of 18 U.S.C. § 1344; (b) wire fraud, in violation

          of 18 C.S.C. § 1343; and (c) aggravated identity theft, in violation of 18 U.S.C. § 1028A.

                         5.      For the reasons set forth herein, there is probable cause to believe that,

          from at least in or around March 2014 to at least in or around November 2014, WILLIAMS, in

          the Eastern District of Pennsylvania and elsewhere:

                                 a.      knowingly executed, and attempted to execute, a scheme to
                                         defraud Ally Bank (certificate no. 57803) and The Huntington
                                         National Bank (certificate no. 6560), each of which is a financial
                                         institution with deposits insured by the Federal Deposit Insurance
                                         Corporation, and to obtain monies owned by and underthe care,
                                         custody, and control of each bank by means of false and fraudulent
                                         pretenses, representations, and promises, in violation of 18 u.S.C.
                                         § 1344;

                                 b.      devised and intended to devise a scheme to defraud and to obtain
                                         money and property by means of false and fraudulent pretenses,
                                         representations, and promises, in violation of 18 U.S.C. § 1343;
                                         and

                                 c.      knowingly and without lawful authority used a means of
                                         identification of another person, that is the name and social
                                         security number of J.S. (whose full name and social security
                                         number are known to Your Affiant), during and in relation to bank
                                         fraud and wire fraud, in violation of 18 U.S.C. § 1028A.

                         6.      The information contained in this affidavit is based upon, among other

          things: my personal knowledge, my general experience in identity theft and fraud investigations,

          information provided to me by other law enforcement officers, information provided to me by

          the victims of this fraud, and my review of documents.

                         7.      This affidavit is being executed as part of an ongoing investigation and is

          based on my current understanding of the relevant facts. As the investigation proceeds, new

          facts may come to light that qualify or contradict prior facts. Because this affidavit is being



                                                           2
4
    submitted for the limited purpose of establishing probable cause for the criminal complaint and

    arrest warrant, Your Affiant has not included each and every fact known concerning this

    investigation. Rather, the facts set forth herein constitute a summary of the investigation and the

    known facts. Further, Your Affiant has only set forth the facts that Your Affiant believes are

    necessary to establish probable cause to believe that WILLIAMS has violated (a) 18 L'.S.C.

    § 1344; (b) 18 U.S.C. § 1343; and (c) 18 U.S.C. § 1028A.

                                             Applicable Laws

                   8.      Title 18, United States Code, Section 1344 makes it unlawful to:

                           knowingly execute[], or attempt[] to execute, a scheme or
                           artifice-
                                  ( 1) to defraud a financial institution; or
                                  (2) to obtain any of the moneys, funds, credits,
                                       assets, securities, or other property owned by, or
                                       under the custody or control of, a financial
                                       institution, by means of false or fraudulent
                                       pretenses, representations, or promises[.]

                   9.      Title 18, United States Code, Section 1343 makes it unlawful to:

                           having devised or intending to devise any scheme or
                           artifice to defraud, or for obtaining money or property by
                           means of false or fraudulent pretenses, representations, or
                           promises, transmit[] or cause[] to be transmitted by means
                           of wire, radio, or television communication in interstate or
                           foreign commerce, and writings, signs, signals, pictures, or
                           sounds for the purpose of executing such scheme or
                           artifice [.]

                   10.     Title 18, United States Code, Section 1028A(a)(l) states: "Whoever,

    during and in relation to ·any felony violation enumerated in subsection (c), knowingly transfers,

    possesses, or uses, without lawful authority, a means of identification of another person shall, in

    addition to the punishment provided for such felony, be sentenced to a term of imprisonment of2

    years." Title 18, United States Code, Section 1028A(c)(5) states that, "[f]or purposes of this



                                                     3
..

     section, the term 'felony violation enumerated in subsection (c)' means any offense that is a

     felony violation of ... any provision contained in chapter 63 (relating to mail, bank, and wire

     fraud)." A violation of 18 U .S.C. § 1344 is punishable by a fine, imprisonment of not more than

     thirty years, or both, and a violation of 18 U .S.C. § 1343, which affects a financial institution, is

     punishable by a fine, imprisonment of not more than thirty years, or both. Thus, such violations

     are felonies. See 18 U.S.C. § 3559(a)(2) (classifying an offense with a maximum term of

     imprisonment of twenty-five years or more as a "Class B felony").

                                               Summary of the Investigation

                         11.      Based on my review of public source documents and records obtained

     through subpoenas, WILLIAMS was born on [redacted]. 1981, and currently resides at 5304 The

     Valley, N.E., Sandy Springs, Georgia. 1

                         12.      Based on my conversations with bank employees and my review of a

     Federal Deposit Insurance Corporation ("FDIC") database, at all relevant times Ally Bank

     ("Ally") was a financial institution located in Fort Washington, Pennsylvania, the deposits of

     which were insured by the FDIC, certificate number 57803. Ally is an Internet bank; that is, a

     bank which does not have physical branch locations in the way a traditional bank does, but

     which operates over the Internet. Customers open checking accounts and savings accounts, and

     conduct other routine banking business, but do so over the Internet rather than by visiting a bank

     branch.

                         13.      Based on my conversation with a representative of Ally, at all relevant

     times all requests for the transfer of funds into or out of an Ally bank account-whether that

     request is made by telephone or online-were processed by Ally's Operations Center in Fort



     1
         Full birth date known to Your Affiant but redacted here.

                                                                    4
'   ,,.



          Washington, Pennsylvania, which is in the Eastern District of Pennsylvania. Wire transfers

          were, at all relevant times, processed electronically from Ally's Fort Washington Operations

          Center. For funds that were transferred into Ally, Ally's Fort Washington Operations Center

          receives the funds electronically and then electronically initiates the deposit into the Ally

          customer account.

                         14.     Based on my conversations with bank employees and my review of an

          FDIC database, The Huntington National Bank ("HNB") has its headquarters in Ohio and

          physical banking locations throughout Florida, Illinois, Indiana, Kentucky, Michigan, Ohio,

          Pennsylvania, West Virginia, and Wisconsin. In addition, and like Ally, HNB customers can

          open checking accounts and savings accounts, and conduct routine banking business, over the

          Internet. Deposits at H~B are, and at all relevant times were, insured by the FDIC, certificate

          number 6560.

                         15.     Based on my interviews with bank employees and my review of Ally

          records, from in or about March 2014 to in or about November 2014, Ally learned that at least

          fifty-one suspected fraudulent bank accounts created online at Ally were linked by customer

          online application data. Ally first learned of this suspected fraud in November 2014 when HNB

          contacted Ally to inform Ally that a number of HNB's customers had received notifications of

          fraudulent charges and withdrawals on accounts that they had not opened. HNB traced the

          deposited funds to accounts held at Ally.

                         16.     Based on my interviews with bank employees, Ally's internal

          investigation revealed that, in 2010, a customer identified as WILLIAMS, opened an account

          with Ally. Ally determined that it had closed one of WILLIAMS's accounts in 2012, after it was




                                                            5
·''


      used to conduct unauthorized business transactions. Through diagnostic analytics, Ally linked

      WILLIAMS's online Ally accounts to the suspected fraudulent victim accounts.

                          17.      Through a search warrant, the FBI obtained the Internet Protocol (or "IP")

      addresses used to open the fifty-one suspected fraudulent accounts at Ally. For at least certain of

      the relevant periods, the IP addresses were associated with 27505 Franklin Road, in Southfield,

      Michigan, the location of an apartment complex in which WILLIAMS was residing at the time.

      Driver license records, online database searches, credit card records, student loan records,

      brokerage records, and cable television invoices show that WILLIAMS was residing at that

      address. 2

                          18.      Through a search warrant, Your Affiant obtained records from

      BeenVerified, Inc. ("Been Verified"), which indicate a credit card in the name of WILLIAMS

      was used for transactions with Been Verified. Specifically, the records show that payment was

      effected through a credit card in WILLIA~S's name. BeenVerified is an online search tool,

      whereby users can obtain personal and identifying information about individuals. Records

      obtained through the search warrant show that, for forty-nine of the fifty-one identity fraud

      victims at Ally, the account linked to the WILLIAMS's credit card performed research on the

      individuals immediately before the opening of the suspected fraudulent bank accounts matching

      these same identities.

                          19.      By comparing the list of fraudulent bank accounts from Ally with

      customer complaints from other victims at HNB, the FBI determined that the fraudulent Ally

      accounts were created in the same names as the victim accounts at HNB. The fraudulent Ally

      accounts were then used to request and to accept incoming funds from bank accounts at HNB.



      2
          The IP addresses were associated with the location of the apartment complex, not WILLIAMS's particular unit.

                                                                6
       ,. .-
.,,.

               Through financial analysis, the FBI found that the stolen funds were subsequently transferred out

               of Ally to pay debts in WILLIAMS's name. One example of the fifty-one occurrences is as

               follows:

                                     a.     Based on my review ofrecords, including the return from the
                                            BeenVerified search warrant, on or about April 18, 2014, the
                                            Been Verified account associated with the WILLIAMS credit card
                                            performed a "person report" on a J.S. (J.S. 's name is known to
                                            Your Affiant, but is redacted here), which provided information
                                            about J.S.'s existence and identity, including the month and year of
                                            J.S.'s date of birth.

                                     b.      Based on my review of records, on or about April 18, 2014, a
                                             device linked to an IP address associated with the apartment
                                             complex discussed in Paragraph 17, above, created fraudulent
                                             accounts at Ally and HNB, respectively, in J.S.'s name. As part of
                                             the processes to set up the accounts at Ally and HNB, respectively,
                                             the name and social security number of J.S. (which are known to
                                             Your Affiant) were provided to those banks. Subsequently, a
                                             device linked to an IP address associated with the apartment
                                             complex made an online transaction request for approximately
                                             $18,351 to be transferred from the fraudulent HNB account to the
                                           . fraudulent Ally account. Then, on or about April 23, 2014, one
                                             electronic payment to an American Express charge card in
                                             WILLIAMS' s name in amount of $10,451 was made from the
                                             fraudulent Ally account. Then, on or about April 24, 2014, three
                                             payments to WILLIAMS's personal student loan account in the
                                             amounts $1,282.96, $3,125.12, and $2,545.96, respectively, were
                                             made from the fraudulent Ally account. And, on or about April 25,
                                             2014, one payment of $121.74 to WILLIAMS's Chase credit card
                                             account and one payment of$783.34 to WILLIAMS's American
                                             Express charge card account were made from the fraudulent Ally
                                             account.

                                     c.      Based on my review of records, including the return from the
                                             BeenVerified search warrant, on or about May 2, 2014, the
                                             Been Verified account linked to the WILLIAMS credit card
                                             performed another "person report" on J .S., which provided
                                             information about J.S.'s existence and identity, including the
                                             month and year of J.S.'s date of birth.

                                     d.      Based on my review of records, on or about May 2, 2014, a device
                                             linked to an IP address associated with the apartment complex
                                             discussed in Paragraph 17, above, created another fraudulent Ally

                                                               7
.. .
   •




                                     account in J.S. 's name. Then, on or about May 6, 2014, a device
                                     linked to an IP address associated with the apartment complex
                                     transferred $15,634 from the previously identified fraudulent I INB
                                     account to the second fraudulent Ally account, both of which were
                                     in J.S.'s name. On or about May 9, 2014, a transfer of $15,634
                                     from the second fraudulent Ally account was made to an American
                                     Express charge card account in WILLIAMS's name.

                              e.     Based on my interview with an Ally bank employee, the
                                     transactions involving Ally described in subparagraphs l 9(b) and
                                     19(d) were processed at Ally's Operations Center in Montgomery
                                     County, in the Eastern District of Pennsylvania.

                                     Conclusion and Request for Sealing

                      20.     Based on the foregoing, there is probable cause to believe that

       WILLIAMS committed: (a) bank fraud, in violation of 18 U.S.C. § 1344; (b) wire fraud, in

       violation of 18 U.S.C. § 1343; and (c) aggravated identity theft, in violation of 18 U.S.C.

       § 1028A.




                                                        8
               21.     Because this is an application that pertains to an ongoing criminal

investigation and because disclosure of the information contained herein as well as disclosure of

the warrant being requested herein may compromise the investigation by informing the target of

the investigation of the nature and techniques of the investigation, and affording the target of the

investigation an opportunity to flee or to destroy or to tamper with evidence or witnesses, Your

Affiant requests that the arrest warrant, criminal complaint, and this affidavit, and all related

papers, be ordered sealed by the Court, and be unsealed UP.On the arrest of WILLIAMS or further

order of the Court.




SWJrr/t(J and subsc~;;;.~ this
--~~~yof__                        , 019.



   Q:::b2J2~
HONORABLE TIMOTHY R. RICE
UNITED STATES MAGISTRATE JUDGE




                                                  9
